       Case 1:18-cr-00162-LEK Document 32 Filed 10/23/18 Page 1 of 2     PageID #: 64

., .
   ~




       KENJI M. PRICE # 10523
       United States Attorney                                         FILED IN THE
                                                              UNITED STATES DISTRICT COURT
       District of Hawaii                                          DISTRICT OF HAWAII

                                                                       OCT 22 2018
       MARC A. WALLENSTEIN #10456
                                                              at. l._o'clock and ) 1 min.LM.
       Assistant U.S. Attorney                                        SUE BEITIA, CLERK
       Room 6-100, PJKK Federal Building                                              ~.s

       300 Ala Moana Boulevard
       Honolulu, Hawaii 96850
       Telephone: (808) 541 -2850
       Facsimile: (808) 541 -2958
       E-mail : mare.wallenstein@usdoj .gov

       Attorneys for Plaintiff
       UNITED STATES OF AMERICA


                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAll


       UNITED STATES OF AMERICA, ) CR. NO. Ctl '            8 - 0 0 ~ 6 2 LEK
                                 )
                     Plaintiff,  ) NOTICE OF RELATED CASE
                                 )
          vs.                    )
                                 )
       CHESTER CABANG (01 ),     )
       KLOULUBAK DEBEDEBEK (02), )
                                 )
                     Defendants. )
                                 )
       ~~~~~~~~~~~~-)
Case 1:18-cr-00162-LEK Document 32 Filed 10/23/18 Page 2 of 2         PageID #: 65




                         NOTICE OF RELATED CASE

            Pursuant to District of Hawaii Civil LR40.2 and CrimLR12.3, the

United States Attorney gives notice herein that the above-captioned Information

involves the same Defendant as the following previous proceedings: United

States v. Siegfred Sierra, CR No. 18-00072 JMS and United States v. Chester

Cabang, et al., Magistrate No. 18-00485 KSC.

      DATED: October 18, 2018, at Honolulu, Hawaii.

                                            Respectfully submitted,

                                            KENJI M. PRICE
                                            United States Attorney
                                            District of Hawaii


                                            By    -RJ'/t::::;:>
                                                 MARC A. WALLENSTEIN
                                                 Assistant U.S. Attorney

                                            Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA




                                        2
